Citation Nr: 1454299	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a respiratory disability, bronchitis, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for arthritis of the bilateral lower extremities.

7.  Entitlement to an effective date prior to September 12, 2013, for the grant of entitlement to connection for a voiding dysfunction.

8.  Entitlement to an effective date earlier than September 12, 2013, for the grant of special monthly compensation based on Loss of Use of a creative organ.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989, from October 2004 to February 2005, and from July 2006 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008, January 2009, April 2010, June 2012, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The March 2008 rating decision denied entitlement to the Veteran's claim to reopen a claim for entitlement to service connection for respiratory condition, bronchitis.  In the January 2009 rating decision, the RO denied entitlement to service connection for PTSD.  In the April 2010 rating decision, the RO denied entitlement to service connection for a respiratory condition and chronic fatigue syndrome, as due to undiagnosed illness.  In the June 2012 rating decision, the RO denied entitlement to service connection for a hip disability, a back disability and arthritis of the bilateral lower extremities.  In the March 2014 rating decision, the RO granted entitlement to service connection for voiding dysfunction with an evaluation of 20 percent effective September 12, 2013, and entitlement to special monthly compensation based on Loss of Use of a creative organ from September 12, 2013.

The Veteran requested a videoconference hearing.  The Veteran's representative has requested that the hearings be postponed so that the development discussed below can be completed.  See October 2014 letter.  As the Veteran's representative specifically requested that the claim be remanded for development prior to the hearing, including the issuance of statements of the case, the Board has ordered the development below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2014 rating decision, the RO granted entitlement to service connection for a voiding dysfunction with an evaluation of 20 percent effective September 12, 2013, and entitlement to special monthly compensation based on loss of use of a creative organ from September 12, 2013.  In an April 2013 notice of disagreement, the Veteran stated that he believed he should be compensated for a voiding dysfunction and erectile dysfunction from 2004.  The RO has not issued a statement of the case on entitlement to an earlier effective date for the grant of service connection for a voiding dysfunction or entitlement to an earlier effective date for the grant of special monthly compensation based on Loss of Use of a creative organ.  Therefore, the claims must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's representative asserted that the issue of entitlement to service connection for a respiratory disability was not addressed in the September 2011 statement of the case, which addressed entitlement to service connection for chronic fatigue syndrome.  Although an April 2010 rating decision addressed entitlement to service connection for a respiratory condition and chronic fatigue syndrome and was timely appealed by the Veteran, the Veteran had already completed an appeal to the Board on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability to the Board at the time of the April 2010 rating decision.  Although the Veteran raised a new theory of causation, specifically a respiratory condition due to undiagnosed illness, he continued to seek service connection for a respiratory disability.  See generally Boggs v. Peake, 520 F.3d 1330 (2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  A statement of the case on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory condition, bronchitis, was issued in April 2009.  The Veteran filed a timely substantive appeal in May 2009.  As new evidence has been received since the most recent statement of the case, the AOJ should readjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory condition, bronchitis.

The Board notes that the Veteran's representative stated that he was informed that a statement of the case had not been issued on the claims for entitlement to service connection for a back disability, entitlement to service connection for a hip disability, and entitlement to service connection for arthritis of the bilateral lower extremities.  However, a statement of the case was issued on these claims in July 2013.  The Veteran completed a substantive appeal in August 2013.  However, as new evidence, including VA treatment records, has also been received since the most recent supplemental statements of the case on the issues of entitlement to service connection for a back disability, a hip disability, arthritis of the bilateral lower extremities, PTSD, and chronic fatigue syndrome, to include as due to undiagnosed illness, the AOJ should readjudicate the claims and issue a supplemental statement of the case.

The Veteran's representative requested that the Veteran's videoconference hearing be rescheduled after the remand, including the issuance of statements of the case.  Therefore, the claim must be remanded so that the Veteran can be rescheduled for a videoconference hearing.

The Board also notes that a January 2008 notice sent to the Veteran on the issue of whether new and material evidence has been received to reopen a claim for a respiratory disability is inadequate.  The RO provided the Veteran with a copy of the previous rating decision denying the claim, in September 2006, but did not explain the reason for the denial or provide the Veteran with information describing the evidence needed to establish the element or elements that were required but insufficient in the prior decision.  Consequently, the Veteran must be provided with notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice required in a claim to reopen his claim for entitlement to service connection for a respiratory disability in accordance with Kent, to specifically include the reasons and bases for the previous denial (in September 2006) and what evidence would be considered new and material.

2.  Furnish the Veteran with statements of the case as to the issues of entitlement to an effective date earlier than September 12, 2013, for the grant of service connection for a voiding dysfunction, and entitlement to an effective date earlier than September 12, 2013, for the grant of special monthly compensation based on Loss of Use of a creative organ.

3.  Then, readjudicate the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability, to include bronchitis, and entitlement to service connection for a back disability, a hip disability, arthritis of the bilateral lower extremities, PTSD, and chronic fatigue syndrome, to include as due to undiagnosed illness.

4.  Thereafter, schedule the Veteran for a videoconference hearing before the Board, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



